DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on September 28, 2021 for Application filed on December 12, 2019, title: “Wearable RFID Device For Use In An Event-Based Interrogation Zone”.

Status of the Claims
Claims 16-34 were pending.  By the 09/28/2021 Response, claims 16-34 have been amended, new claims 35-36 have been added, and no claim has been cancelled.  Claims 1-15 were previously cancelled.  Accordingly, claims 16-36 remain pending and have been examined.

Priority
This application is a CON of US Application No. 14/717,234 filed 05/20/2016 (Patented No. 10,540,649) which claims the benefit of US Provisional Application No. 62/000,931, filed 05/20/2014.  For the purpose of examination, the 05/20/2014 is considered to be the effective filing date.
Information Disclosure Statement
An information disclosure statement listing all relevant reference(s) is not enclosed to this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,540,649.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-34 of the present Application recite substantially the same limitations as claims 1-21 of the Patent with minor variations that would have been obvious to one of ordinary skills in the art.  The application and the patent are both directed to the same field of processing a transaction within an event interrogation zone, and are commonly owned.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is 

Revised 2019 PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 16-36 recite a server for enabling the processing of a transaction within an event interrogation zone.  The claims recite a server to implement a process which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 16 recites a server for enabling the processing of a transaction within an event interrogation zone, the server having a processor, a communication subsystem and a memory, each in communication with the processor, the memory storing instructions which when executed by the processor configure the server to:
maintain a database of RFID tags issued to users, the tags being embodied in a form factor that is worn or hand-held, each tag being associated with a UniqueID, the UniquelID being associated with an account having stored data including a stored funds balance; 

activate the computing device upon presentation of the tag to the computing device in a first tap, read the tag’s UniquelD, and communicate the UniquelD to a server for validation;
having received a validation message confirming the UniquelD, receive particulars of a transaction through the computing device;
receive a presentation of the tag in a second tap at the same computing device to confirm the particulars of the transaction;
process the transaction after validation that the same UniquelD was present in the first tap and the second tap, and cause the stored funds balance to be altered; and
inactivate the computing device to a state unable to receive further particulars for the same transaction after the tag is removed; and
update the account with respect to the altered stored funds balance once the transaction is completed.
Although the preamble of the claim recites a server, the body of the claim recites a series of steps for processing payment transactions between accounts using RFID tags embodied in a wearable RFID device, which is a process, under its broadest reasonable interpretation, covers “a fundamental economic practice” but for the recitation of the generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation 
The claim is drawn to using a server for enabling the processing of payment transactions between accounts using RFID tags embodied in a form factor (a wearable RFID device) to activate and validate at an inactive computing device (RFID terminal) in a first tap and follow by a second tap to allow the RFID terminal to change an amount of a transaction stored in the tags.  The claim is directed to a process of using the UniqueID technology stored in RFID tags and embedded in a form factor (a wearable RFID device) for managing payments by two taps (first tap to activate the computing device “RFID terminal”, second tap to alter funds).  The claimed process, such as a first tap to activate an inactive computing device (RFID terminal) and validate a transaction, and follow by a second tap to allow change of stored funds in the RFID tags, corresponds to “Certain Methods of Organizing Human Activity”.  
The mere nominal recitation of the general computer components, (a server, a form factor with embodied RFID tags (wearable RFID device), a computing device capable of reading RFID signal (a RFID-based terminal with RFID readers)), do not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea for processing a transaction within an event interrogation zone.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 1-Yes).
Step 2A, Prong 2:
The additional elements recited in the claim include a server having a processor, a communication subsystem and a memory; a form factor with embodied RFID tags (wearable RFID device); and a computing device capable of reading RFID signal (a 
The claim limitations are done by the generically recited processor and memory (a RFID device with an attached RFID tag, and a system of RFID-based terminals with RFID readers, see Applicant’s Specification, paragraphs 39-40, 42-43, 98-104, and Figure 6).  The claim limitations are merely instructions to implement the abstract idea on a computer and a processor and require no more than a generic computer to perform generic computer functions including using a RFID device with an embedded RFID tag which has an unique ID and stored funds balance in a first tap to activate an inactive RFID terminal and validate the tag, and follow in a second tap, an amount of a transaction stored in the tag is changed by a RFID-based terminal in an event-based interrogation zone.  Every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea (Step 2A, Prong 2-No).
Step 2B
As noted in above, the claim as a whole merely describes how to generally “apply” the concept for processing a transaction within an event interrogation zone using a normal wearable device (i.e. wristband, wearable badge, etc.) embedded with a generic RFID tap with a unique ID, and programmed the tag to store a fund balance and allows a RFID terminal/reader to change its stored value by activating the computing device by a first tap, receiving particulars of a transaction, receiving a presentation of a tag in a second tap, causing the stored funds balance to be altered, and inactivate the computing device and updating the account.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 17-36 depend on independent claim 16 and therefore include all the limitations of claim 16.  Thus, the claims recite the same abstract idea of using the unique identifier technology stored in a RFID tag and embedded in a normal wearable device for making payments.
Dependent claims 17-34 add more details to the independent claim, such as that the transactions is a sales transaction for a good or service (claims 18), an administration to an event (claim 19), an administration to a restricted access area (claim 20), a top-up transaction to add funds to the stored balance (claim 21), a cash-out transaction (claim 22), the UniqueID of the tag automatically expire (claim 23), the stored data comprises one credential (claim 24), the credential is an age (claim 25), the credential is an access (claim 26), the credential is communicated to the computing device at either the first or second tap (claim 27), the transaction occurs in an age-restricted are (claim 28), the transaction is a sales transaction for an age-restricted (Step 2B-No).  
The focus of the claims is on using the unique identifier technology stored in a RFID tag and embedded in a wearable RFID device (form factor) for processing payments by two taps.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing a transaction within an event interrogation zone.  The focus of the claims is not on improving computer-related technologies, but on a certain independently abstract idea that uses computers as tools (in this case, using the unique identifier technology stored in a RFID tag and embedded in a normal wearable device for making payments).  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.



Response to Arguments
Terminal Disclaimer
The terminal disclaimer filed on 09/28/2021 was disapproved.  In view of the disapproval, the double patenting rejection is MAINTAINED.

Claim Rejections - 35 USC § 101
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive.
Applicant rewritten the claims to “server” claims and argues that the amendments place the claims patent eligible (see Remarks, page 5).  
Response:
The Examiner respectfully disagrees.  Although the claims have been amended to server claims, the bodies of the claims still recite a series of steps for processing payment transactions between accounts using RFID tags embodied in a wearable RFID device, which is a process.  The amended claims recite the additional computing elements are at a high level of generality and merely invoked as tools to perform the generic functions.  The amended claims present no persuasive evidence that practicing the amended claims result in an improvement to the functioning of the computer or any other technology.  In particular, the amended claims are silent regarding specific limitations describing an improved machine, apparatus, computer, hardware processor, memory, non-transitory machine readable storage medium, network, database, Internet, etc.  Furthermore, Applicant’s specification does not describe any improvement to the .

Claim Rejections - 35 USC § 103
Applicant’s arguments filed 09/28/2021 have been fully considered and are persuasive.  The rejection of the claims are withdrawn.  An update prior art search did not identify any art, either individually or in combination with others, that teach every limitations of the claims at this time.

Conclusion
Claims 16-36 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697